Citation Nr: 0016432	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-05 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from April 1942 to September 
1945 and from January 1946 to December 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) that 
determined no new and material evidence had been submitted in 
support of the veteran's service connection claim.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
Board decision dated in July 1978.

2.  Evidence submitted in support of the veteran's 
application to reopen a claim of service connection for a 
back disorder since the July 1978 Board decision is not 
cumulative or redundant and must be considered to fairly 
decide the merits of the claim.

3.  The claim for service connection for a back disorder is 
plausible.


CONCLUSIONS OF LAW

1.  The July 1978 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§§ 5108; 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether this veteran has 
submitted new and material evidence to reopen his claim of 
service connection for a back disorder.  

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for a back disorder was denied by the 
Board in a July 1978 decision on the basis that the veteran 
had not submitted competent evidence of any back disability 
coincident with his period of service.  Evidence available at 
the time of the July 1978 Board decision included service 
medical records that revealed that the veteran fell off a 
bridge in service and injured his right knee; however, there 
were no complaints, treatment, or findings of injury to the 
back at that time or at any other time during his period of 
service.  

Further, in its 1978 decision, the Board noted that on 
separation examination in August 1945 for the veteran's first 
period of service, all findings pertaining to the back were 
normal.  Moreover, a January 1946 physical examination was 
normal in pertinent part and on separation examination in 
December 1948, there were no abnormalities with respect to 
the veteran's spine.  Sick call reports dated in November 
1944, and January and December 1945 reveal that the veteran 
reported for sick call on several occasions.  At the time the 
veteran claimed entitlement to service connection for his 
back disability, he asserted that he had continuous back pain 
since December 1944.  In support of his claim, the veteran 
submitted multiple lay statements from witnesses of his 
inservice fall and subsequent back injury, a June 1946 letter 
from the veteran describing his back pain and 
hospitalization, and copies of letters dated July 1977.  In 
its 1978 decision, the Board also considered objective 
findings from VA medical examination conducted in December 
1949, at which time there was no evidence of a back 
disability.  

A January 1975 private medical statement was associated with 
the veteran's claims folder at the time of the 1978 Board 
decision.  The physician noted treatment of chronic back 
problems commencing in 1955 or 1956 through 1965.  In a 
second statement dated March 1975, that physician reported 
flare-ups of chronic lumbosacral strain in 1974; the doctor 
also noted that the veteran's back problems were a 
continuation of the original fall in service.  

Since the last and final determination by the Board in July 
1978, the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a).  Significantly, he submitted a 
May 1977 statement from a private doctor who stated that 
unequivocally, the veteran's back disability is the result of 
his inservice fall.  He also submitted 1977 VA outpatient 
records related to treatment of the veteran's chronic back 
problems.  Such records also include a reported history of an 
inservice fall that resulted in traumatic injury to the 
veteran's back.  Further, the veteran presented a report from 
a VA medical examination in April 1980 that includes 
complaints of chronic back pain.  Moreover, the veteran 
submitted private hospital reports for admission in September 
1992 for treatment of severe back pain that required surgical 
intervention.  In a recitation of the veteran's past medical 
history on the 1992 hospital preadmission form, the examiner 
noted a longstanding complex back history that began during 
the veteran's period of service when he fell approximately 50 
feet off a bridge, thereby injuring his back.  The veteran 
also provided a 1992 health insurance claim form that 
reflects neurosurgical procedures performed on his back.  

Additionally, the veteran submitted an October 1998 private 
medical report, which includes a history of an inservice fall 
and ensuing related treatment.  The physician noted ongoing 
back pain and potential exacerbation of central neurogenic 
processes related to an approximate 50-foot fall experienced 
while on active duty during World War II.  Finally, the 
veteran provided a December 1999 statement by a private 
physician.

Therefore, overall, the medical evidence combined with the 
veteran's own statements and those of others, are new to the 
record in that they were not associated with the claims 
folder at the time of the last and final determination by the 
Board in July 1978.  Additionally, the evidence is considered 
material within the meaning of 38 C.F.R. § 3.156(a) in that 
it bears directly on the matter at issue and contributes to a 
more complete picture of the veteran's back disability.  
Thus, in light of the above, the veteran has indeed submitted 
new and material evidence in support of his service 
connection claim.  38 C.F.R. § 3.156(a).

Upon presentation of a well-grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well-
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Evidentiary assertions accompanying an application for 
compensation ordinarily must be accepted as true for the 
purpose of determining whether the claim is well-grounded, 
unless the assertions are inherently incredible or fall 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  However, lay 
statements, including the veteran's personal statements and 
testimony alone, however sincere, cannot form the sole basis 
of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Grottveit, 5 Vet. App. at 92.

In this case, the veteran's claim for entitlement to service 
connection for a back disorder is well grounded.  
Essentially, the veteran has presented a plausible claim, 
that is, one capable of substantiation on its own.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The evidence shows 
an inservice injury said to have caused a back disability, a 
continuity of symptomatology, and an opinion which suggests 
that the veteran's current back disability had its onset 
during his period of service, specifically, at the time of 
his extensive fall off a bridge.  Therefore, in this regard, 
the veteran's claim for service connection is well grounded.  

The Board stresses that the duty to assist the veteran is 
triggered upon the submission of a well-grounded claim.  As 
the Board concludes that this veteran's claim is well 
grounded, such duty does indeed arise in this case.  
38 U.S.C.A. § 5107.  


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  


REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board believes that the record currently is inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

While the Board regrets any delay this Remand may cause, to 
ensure that the Department of Veterans Affairs (VA) has met 
its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his back disorder.  After securing the 
necessary release(s), the RO should 
obtain copies of these records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his current back disorder. 
Any tests and laboratory studies 
necessary for a determination should be 
conducted accordingly. Specifically, the 
examiner should address whether it is at 
least as likely than not that the veteran 
has back pathology as a consequence the 
inservice fall or otherwise related to 
his period of active duty.  The claims 
folder should be made available to the 
examiner for review before and during the 
examination. The examiner should provide 
a rationale for any conclusions and/or 
opinions reached.

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



